Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000115
                                                      20-MAR-2013
                                                      02:33 PM




                          SCPW-13-0000115

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. TIERNEY, Petitioner,

                                vs.

         THE HONORABLE RICHARD K. PERKINS OF THE CIRCUIT
 COURT OF THE FIRST CIRCUIT OF THE STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                (CR. NO. 88-2209; CR. NO. 89-0024;
                 CAAP-11-0000016; SCWC-11-0000016)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama,Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of Petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on February 27,

2013, and the record, it appears that the issue has already been

decided by Hawai#i’s appellate court and will not be disturbed

here.   Petitioner is not entitled to mandamus relief.    See Kema

v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ

of mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, March 20, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2